 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11   SARAH EARLY,                       No.   2:16-CV-00740 JAM-DB
12                   Plaintiff,
13        v.                            JUDGMENT
14   KEYSTONE RESTAURANT GROUP,
     LLC,
15
                     Defendant.
16

17        On September 12, 2018, an empaneled and instructed jury of

18   eight persons returned its verdict memorialized in the General

19   Verdict Form.    (Dkt. No. 121.)

20        Pursuant to the jury’s findings therein, IT IS HEREBY

21   ORDERED, ADJUDGED, AND DECREED that Plaintiff Sarah Early shall

22   receive from Defendant Keystone Restaurant Group, LLC $50,000 in

23   damages.

24        IT IS FURTHER ORDERED that Plaintiff is entitled to pre-

25   judgment interest at a rate of 2.58% accruing from September 12,

26   2018 to the date this judgment is entered and post-judgment

27   interest at a rate of 2.59% accruing from the date this judgment

28   is entered.
                                        1
 1        IT IS FURTHER ORDERED that Plaintiff’s counsel shall submit
 2   requests for costs and attorneys’ fees by the deadlines in Local
 3   Rules of Court 292 and 293.
 4        IT IS SO ORDERED.
 5   Dated: October 3, 2018        /s/ John A. Mendez
                                   JOHN A. MENDEZ
 6                                 UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     2
